United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 09-1489
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the Eastern
                                       * District of Arkansas.
Owen McMullen,                         *
                                       * [UNPUBLISHED]
            Appellant.                 *
                                  ___________

                             Submitted: December 7, 2009
                                Filed: December 10, 2009
                                 ___________

Before WOLLMAN, RILEY, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

      Owen McMullen appeals the district court’s1 order denying his motion for a
reduction of his sentence pursuant to 18 U.S.C. § 3582(c)(2) and Amendment 706 to
the Sentencing Guidelines. We find no abuse of discretion in the district court’s
decision not to reduce McMullen’s sentence, as the court had considered the amended
Guidelines range at McMullen’s request when he was sentenced, although the
amendment was not yet in effect. See U.S.S.G. § 1B1.10(b)(1) (in determining
whether reduction is warranted, court should determine amended Guidelines range

      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas.
that would have been applicable if amended Guidelines had been in effect); United
States v. Curry, No. 09-1325, 2009 WL 3713702, at *1 (8th Cir. Nov. 9, 2009)
(standard of review).

      Accordingly, the judgment is affirmed, and counsel is granted leave to
withdraw.
                     ______________________________




                                       -2-